Citation Nr: 1343137	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from October 1995 to July 1996.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for a bilateral foot disability.  The Veteran's service connection claim had previously been denied in 1997.

In April 2012, the Board denied the issue currently on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the April 2012 Board decision with respect to the issue on appeal, and remanded the issue to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated by the Court in its memorandum decision, there is potential that not all of the Veteran's service treatment records have been associated with the claims file.  Specifically, it does not appear that the Veteran's separation medical examination and any records pertaining to the appellant's discharge, to include records of any medical evaluation board proceeding, have been associated with the claims file.  Thus, the RO or the AMC must attempt to obtain any of the Veteran's outstanding service records, to include his separation medical examination and any records pertaining to discharge, to include records of any medical evaluation board proceeding.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location, to request any available personnel records as would document the reasons for the Veteran's separation from service, together with the complete service treatment records pertaining to the Veteran's service in this case, particularly the separation medical examination and any records relating to the Veteran's discharge, including records of any medical evaluation board proceeding.  All attempts to obtain these records must be documented in the Veteran's VA claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2). 

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


